IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-87,516-02


                       EX PARTE SPENCER PRUDHOMME, III, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. CR30358-B IN THE 253RD DISTRICT COURT
                               FROM LIBERTY COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to a single count of

organized retail theft, and was sentenced to seven years’ imprisonment. He did not appeal is

conviction.

        Applicant contends, among other things,1 that is trial counsel rendered ineffective assistance

because trial counsel failed to appear for various court settings, causing Applicant to lose the



        1
            This Court has considered Applicant’s other claims and finds them to be without merit.
                                                                                                       2

opportunity to accept a ten-month state jail plea offer. Applicant alleges that he wanted to go to trial

on the charges, but that trial counsel told him that he would lose if he did so. Applicant alleges that

trial counsel advised him that seven years was “the best he could do,” and that he would only serve

twenty-one months before being released.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel.

Specifically, trial counsel shall state whether a ten-month state jail plea offer was ever extended, and

if so, whether trial counsel conveyed that offer to Applicant, whether Applicant indicated that he

would accept such an offer, and why the offer was not accepted. Trial counsel shall describe all plea

offers made in this case and shall state what advice, if any, he gave to Applicant with regard to his

options of pleading guilty or going to trial on the charges. Trial counsel shall state what advice, if

any, he gave to Applicant regarding how much time he would have to serve on this sentence before

become eligible for parole and/or mandatory supervision, and before being released to parole and/or

mandatory supervision. The trial court may use any means set out in TEX . CODE CRIM . PROC. art.

11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall first supplement the habeas record with copies of all of the plea
                                                                                                      3

documents in this case, including any written plea agreement, admonishments, waivers and

stipulations, and judicial confession. If the State introduced evidence to support the plea, the trial

court shall supplement the habeas record with such evidence. The trial court shall make findings of

fact and conclusions of law as to whether the performance of Applicant’s trial counsel was deficient

and, if so, whether counsel’s deficient performance prejudiced Applicant. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: March 21, 2018
Do not publish